 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   AMAZON.COM, INC., et al.,

 9                             Plaintiffs,               CASE NO. 21-170RSM

10           v.                                          ORDER GRANTING PLAINTIFFS’ EX
                                                         PARTE MOTION TO EXTEND TIME
11   YONG, et al.,                                       TO SERVE SUMMONSES AND
                                                         COMPLAINT
12                             Defendants.

13
                                         I.        INTRODUCTION
14
            This matter comes before the Court on Plaintiffs Amazon.com, Inc. (“Amazon”) and
15
     Salvatore Ferragamo S.p.A. (“Ferragamo”) (collectively, “Plaintiffs”)’s Motion to Extend Time
16
     to Serve Summonses and Complaint. Dkt. #18. Defendants have not yet appeared in this matter.
17
     For the reasons set forth below, the Court GRANTS Plaintiffs’ motion.
18
                                             II.   BACKGROUND
19
            On February 11, 2021, Plaintiffs filed this action and related action C21-171 alleging
20
     trademark infringement, false designation of origin, and false advertising under the Lanham Act
21
     and the Washington Consumer Protection Act related to Defendants’ unlawful sale of counterfeit
22
     Ferragamo belts without authorization on Amazon.com. Dkt. #1. On April 2, 2021, the Court
23
     granted Plaintiffs’ motion to expedite discovery in both actions to uncover the locations of
     ORDER GRANTING PLAINTIFFS’ EX
     PARTE MOTION TO EXTEND TIME TO
     SERVE SUMMONSES AND COMPLAINT - 1
 1   Defendants and serve them. Dkt. #15. On April 29, 2021, the Court granted Plaintiffs’ motion to

 2   consolidate this case and related action C21-171. Dkt. #17.

 3          As of the date of this Order, Defendants have not been served. Although Plaintiffs have

 4   attempted to locate Defendants by serving the business addresses associated with Defendants’

 5   selling accounts in the United States, Dkt. #14 at ¶¶ 2-5, information recently acquired from

 6   third-party subpoenas indicates that Defendants are likely located in China. Dkt. #19 at ¶ 2. For

 7   that reason, Plaintiffs “intend to move for authorization” to serve the complaints and relevant

 8   pleadings on Defendants via the email addresses associated with their selling accounts. Dkt. #18

 9   at 3. On May 12, 2021, Plaintiffs filed the instant motion to extend the time required by Fed. R.

10   Civ. P. 4(m) to serve Defendants. Id.

11                                           III.   DISCUSSION

12          Federal Rule of Civil Procedure 4(m) states in part:

13          If a defendant is not served within 90 days after the complaint is filed, the court—
            on motion or on its own after notice to the plaintiff—must dismiss the action
14          without prejudice or order that service be made within a specified time. But if the
            plaintiff shows good cause for the failure, the court must extend the time for service
15          for an appropriate period.

16   Fed. R. Civ. P. 4(m). A plaintiff may show good cause where “it was prevented from serving a

17   defendant because of events outside of its control” or due to defendants’ efforts to evade service.

18   Zoosk, Inc. v. Dyle, No. C 10-04545 LB, 2011 WL 635279, at *2 (N.D. Cal. Feb. 11, 2011) (citing

19   Wei v. State of Hawaii, 763 F.2d 370, 372 (9th Cir. 1985)).

20          Here, Plaintiffs have shown good cause for an extension of time to serve Defendants.

21   Plaintiffs timely pursued expedited discovery in order to identify and serve Defendants, see Dkt.

22   #17, and timely served the third-party subpoenas in their effort to locate Defendants. Dkt. #19 at

23


     ORDER GRANTING PLAINTIFFS’ EX
     PARTE MOTION TO EXTEND TIME TO
     SERVE SUMMONSES AND COMPLAINT - 2
 1   ¶ 2. Despite their reasonable efforts, Plaintiffs have been unable to timely effect service due to

 2   events outside of their control—here, the challenges of identifying and locating Defendants.

 3           Furthermore, there is no indication that an extension of time would prejudice Defendants,

 4   whereas dismissal of the complaint would severely prejudice Plaintiffs. See Zoosk, Inc., 2011 WL

 5   635279, at *3 (Finding good cause for extension where plaintiff “actively attempted to determine

 6   Defendants’ identities so that it may serve Defendants and proceed with the merits of the case.

 7   Dismissal would hamper the progress that Zoosk has already made and would reward Defendants

 8   for evading service.”).

 9           For these reasons, Plaintiffs have shown good cause for an extension of time under Rule

10   4(m).

11                                         IV.     CONCLUSION

12           Having reviewed Plaintiffs’ Motion and the declaration filed in support thereof, the Court

13   ORDERS that Plaintiffs’ Ex Parte Motion to Extend Time to Serve Summonses and Complaint,

14   Dkt. #18, is GRANTED. Plaintiffs’ deadline to serve the complaints pursuant to Fed. R. Civ. P.

15   4(m) is hereby EXTENDED to August 12, 2021.

16

17           Dated this 18th day of May, 2021.

18

19

20                                                A
                                                  RICARDO S. MARTINEZ
21                                                CHIEF UNITED STATES DISTRICT JUDGE

22

23


     ORDER GRANTING PLAINTIFFS’ EX
     PARTE MOTION TO EXTEND TIME TO
     SERVE SUMMONSES AND COMPLAINT - 3
